                     IN THE UNITED STATES BANKRUPTCY COURT FOR
                          THE MIDDLE DISTRICT OF TENNESSEE
                                     AT NASHVILLE

 IN RE:                                                )
                                                       )
 PARTHENON METAL WORKS, LLC,                           )      Case No: 3:19-bk-00389
                                                       )      Chapter 7
                                                       )      Judge Harrison
       Debtor.                                         )
                                                       )

THE DEADLINE FOR FILING A TIMELY RESPONSE IS: August 13, 2020
IF A RESPONSE IS TIMELY FILED, THE HEARING WILL BE: August 25, 2020, at
9:00 a.m., by AT&T conference line number 1-888-363-4749, Access Code 4511038#

               NOTICE OF MOTION OF TRUSTEE TO EMPLOY MEDIATOR

        John C. McLemore, Chapter 7 Trustee, has asked the court for the following relief:
 permission of the Court to employ a mediator.

        YOUR RIGHTS MAY BE AFFECTED. If you do not want the court to grant the
 attached motion by entering the attached order, or if you want the court to consider your views
 on the motion, then on or before August 13, 2020, you or your attorney must:

 1.       File with the court your response or objection explaining your position. PLEASE
          NOTE: THE BANKRUPTCY COURT FOR THE MIDDLE DISTRICT OF
          TENNESSEE REQUIRES ELECTRONIC FILING. ANY RESPONSE OR
          OBJECTION        YOU      WISH     TO      FILE     MUST      BE     SUBMITTED
          ELECTRONICALLY.           TO FILE ELECTRONICALLY, YOU OR YOUR
          ATTORNEY MUST GO TO THE COURT WEBSITE AND FOLLOW THE
          INSTRUCTIONS AT: <https://ecf.tnmb.uscourts.gov>.

          If you need assistance with Electronic Filing you may call the Bankruptcy Court at (615)
          736-5584.

 2.       Your response must state that the deadline for filing responses is August 13, 2020,
          the date of the scheduled hearing is August 25, 2020, and the motion to which you
          are responding is the Motion of Trustee to Employ Mediator.




Case 3:19-bk-00389        Doc 143    Filed 07/23/20 Entered 07/23/20 12:05:22          Desc Main
                                    Document      Page 1 of 9
 3.     You must serve your response or objection by electronic service through the Electronic
        Filing system described above.     You must also mail a copy of your response or
        objection to:

        John C. McLemore, Trustee            United States Trustee                   Phillip G. Young, Jr.
        2000 Richard Jones Rd., Ste. 250     701 Broadway, Customs House Suite 318   Thompson Burton PLLC
        Nashville, TN 37215                  Nashville, TN 37203                     6100 Tower Circle
                                                                                     Suite 200
                                                                                     Franklin, TN 37067

        If a response is filed before the deadline stated above, the hearing will be held at the time
 and place indicated above. THERE WILL BE NO FURTHER NOTICE OF THE HEARING
 DATE. You may check whether a timely response has been filed by calling the Clerk’s office at
 (615) 736-5584 or viewing the case on the Court’s website at <https://ecf.tnmb.uscourts.gov>.

        If you or your attorney do not take these steps, the court may decide that you do not
 oppose the relief sought in the motion and may enter the attached order granting that relief.


        Dated: July 23, 2020

                                                             By:     /s/ John C. McLemore
                                                                     John C. McLemore, Trustee
                                                                     2000 Richard Jones Road, Suite 250
                                                                     Nashville, TN 37215
                                                                     Telephone: 615-383-9495
                                                                     jmclemore@gmylaw.com

                                                                     Chapter 7 Trustee




Case 3:19-bk-00389         Doc 143          Filed 07/23/20 Entered 07/23/20 12:05:22            Desc Main
                                           Document      Page 2 of 9
                    IN THE UNITED STATES BANKRUPTCY COURT FOR
                         THE MIDDLE DISTRICT OF TENNESSEE
                                    AT NASHVILLE

 IN RE:                                                )
                                                       )
 PARTHENON METAL WORKS, LLC,                           )      Case No: 3:19-bk-00389
                                                       )      Chapter 7
                                                       )      Judge Harrison
       Debtor.                                         )
                                                       )



                      MOTION OF TRUSTEE TO EMPLOY MEDIATOR

          John C. McLemore, Chapter 7 Trustee herein (the “Trustee”), respectfully represents the

 following to the Court:

          1.     On December 10, 2018 (the “Petition Date”), an involuntary petition was filed

 against Parthenon Metal Works, LLC (the “Debtor”) in the Bankruptcy Court for the Northern

 District of Ohio. That court granted an order for relief on January 4, 2019, and then transferred

 the case to this Court on January 11, 2019.

          2.     John C. McLemore has been appointed to serve as trustee in this matter.

          3.     Currently pending before this Court are a number of adversary proceedings

 related to this matter, each of which seeks to avoid transfers pursuant to 11 U.S.C. § 547. While

 the Trustee has diligently worked to resolve these adversary proceedings, at least five (5) remain

 unresolved.1

          4.     The Trustee, in consultation with counsel for each of the defendants in the

 remaining adversary proceedings, recommended mediation to the Court. The Court approved of



          1
          Several other adversary proceedings are subject to pending motions to approve
 settlement or motions for default. Were any of those motions to be denied, the number of
 unresolved adversary proceedings would increase.


Case 3:19-bk-00389         Doc 143    Filed 07/23/20 Entered 07/23/20 12:05:22          Desc Main
                                     Document      Page 3 of 9
 the Trustee’s proposal at a pretrial conference conducted on July 22, 2020, and instructed the

 Trustee to file a motion to employ a mediator.

        5.      After consultation with counsel for the defendants, the Trustee recommended that

 the estate retain Paul G. Jennings (the “Meditator”), a member of the law firm of Bass, Berry &

 Sims, as mediator. The estate has agreed to bear the Mediator’s fees and expenses associated

 with the mediation.

        6.      The Trustee selected the Mediator because of his extensive experience with

 bankruptcy litigation and in conducting mediations. More specifically, the Mediator has almost

 thirty years of experience pursuing and defending preference actions.

        7.      The Mediator satisfies all of the criteria for employment under the Bankruptcy

 Code and Bankruptcy Rules and is qualified to conduct these services for the estate.

        8.      To the best of the Trustee’s knowledge and belief, the Mediator does not represent

 any interest adverse to the Trustee or to the estate. A Statement of Disinterestedness is attached

 hereto as Exhibit A. As reflected in the Statement of Disinterestedness, other members of the

 Mediator’s law firm have represented the individual owners of one of the defendants in matters

 wholly unrelated to this matter. Neither the Mediator nor the Trustee believe that this creates a

 conflict of interest or renders him not disinterested. However, to the extent it is necessary, both

 the Trustee and the individuals that own the defendant have agreed to waive any such conflict.

        9.      The work to be performed by the Mediator will directly benefit the estate by

 attempting to efficiently resolve all outstanding adversary proceedings related to this bankruptcy

 case. The source of the compensation will be unencumbered and nonexempt proceeds and will

 be paid only upon approval by the Court. No payments have heretofore been made to the




Case 3:19-bk-00389       Doc 143    Filed 07/23/20 Entered 07/23/20 12:05:22             Desc Main
                                   Document      Page 4 of 9
 Mediator for services rendered or to be rendered in any capacity whatsoever, and no agreement

 exists between the Mediator and any other entity for the sharing of compensation.

        10.     The Mediator has indicated his willingness to serve as mediator in this case.

 While the Mediator’s standard billing rate is $605.00 per hour, he has agreed to render mediation

 services in this case at a reduced rate of $450.00 per hour. In addition to these fees, the Trustee

 proposes to compensate the Mediator for all out-of-pocket expenses, such as long distance

 telephone calls, photocopying charges, word processing copies, messenger service, travel

 expenses, filing fees, costs of subpoenas and depositions, publication fees, and other costs that he

 may be required to advance on the estate’s behalf in connection with this representation.

        11.     The Trustee will make application to the Court for approval of all fees and

 expenses due to the Mediator.

        WHEREFORE, the Trustee requests the approval of this application for employment of

 Paul G. Jennings to serve as mediator in this matter; and for such other relief as may be

 appropriate.

        Dated: July 23, 2020.

                                                      Respectfully submitted,

                                                      /s/ John C. McLemore
                                                      John C. McLemore, Trustee
                                                      2000 Richard Jones Road, Suite 250
                                                      Nashville, TN 37215
                                                      Telephone: 615-383-9495
                                                      jmclemore@gmylaw.com

                                                      Chapter 7 Trustee




Case 3:19-bk-00389       Doc 143     Filed 07/23/20 Entered 07/23/20 12:05:22             Desc Main
                                    Document      Page 5 of 9
                                      Certificate of Service
         The undersigned hereby certifies that a copy of the preceding Application was
 electronically filed and served via the Court’s ECF system this 23rd day of July, 2020:


                                                               /s/ John C. McLemore
                                                               John C. McLemore, Trustee
                                                               2000 Richard Jones Road, Suite 250
                                                               Nashville, TN 37215
                                                               Telephone: 615-383-9495
                                                               jmclemore@gmylaw.com

                                                               Chapter 7 Trustee




Case 3:19-bk-00389       Doc 143    Filed 07/23/20 Entered 07/23/20 12:05:22               Desc Main
                                   Document      Page 6 of 9
                                               EXHIBIT A


 I VERIFY UNDER PENALTY OF PERJURY THAT THE STATEMENTS CONTAINED IN

 THE FOREGOING MOTION ARE TRUE AND CORRECT TO THE BEST OF MY

 KNOWLEDGE, INFORMATION AND BELIEF, AND THAT NEITHER I NOR ANY

 MEMBER OF THE LAW FIRM OF BASS, BERRY & SIMS, IN WHICH I SERVE AS A

 MEMBER, CURRENTLY HAVE ANY CONNECTION WITH THE DEBTOR, THE

 TRUSTEE, THE ADVERSARY PROCEEDING DEFENDANTS, OR ANY OTHER PARTY

 IN INTEREST, THEIR RESPECTIVE ATTORNEYS AND ACCOUNTANTS EXCEPT AS

 DISCLOSED BELOW:



 Bass, Berry & Sims currently represents the individual owners of Titan Transfer, Inc., a defendant

 in a pending adversary proceeding, regarding issues wholly unrelated to the Debtor or the pending

 adversary proceeding. I have never been involved in this representation, it does not present a

 conflict of interest and, even if such a conflict did exist, both the Trustee and the owners of Titan

 Transfer, Inc. have agreed to waive such conflict.




                                                                 /s/ Paul G. Jennings
                                                                 Paul G. Jennings




Case 3:19-bk-00389        Doc 143      Filed 07/23/20 Entered 07/23/20 12:05:22                Desc Main
                                      Document      Page 7 of 9
                      IN THE UNITED STATES BANKRUPTCY COURT FOR
                           THE MIDDLE DISTRICT OF TENNESSEE
                                      AT NASHVILLE

 IN RE:                                                     )
                                                            )
 PARTHENON METAL WORKS, LLC,                                )       Case No: 3:19-bk-00389
                                                            )       Chapter 7
                                                            )       Judge Harrison
       Debtor.                                              )
                                                            )

                    ORDER APPROVING EMPLOYMENT OF MEDIATOR

        Upon consideration of the notice and motion of John C. McLemore, Trustee, for authority
 to employ Paul G. Jennings as mediator in connection with the above-styled matter, and it
 appearing that neither Paul G. Jennings nor any member of the law firm of Bass, Berry & Sims
 represent any interest adverse to this estate, and no objections having been filed;

          And it appearing to the Court that employment of a mediator in this matter was necessary;

        It is hereby ORDERED that John C. McLemore, Trustee, is authorized to employ Paul G.
 Jennings (“Mediator”), and that the Mediator shall be compensated pursuant to Local Rule 2016-1.

          The Trustee will make application to the Court for approval of all fees.




          This Order was signed and entered electronically as indicated at the top of the first page.




Case 3:19-bk-00389         Doc 143      Filed 07/23/20 Entered 07/23/20 12:05:22                Desc Main
                                       Document      Page 8 of 9
 APPROVED FOR ENTRY:

 /s/ John C. McLemore
 John C. McLemore, Trustee
 2000 Richard Jones Road, Suite 250
 Nashville, TN 37215
 Telephone: 615-383-9495
 jmclemore@gmylaw.com

 Chapter 7 Trustee




Case 3:19-bk-00389     Doc 143    Filed 07/23/20 Entered 07/23/20 12:05:22   Desc Main
                                 Document      Page 9 of 9
